STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

ADVANCED         SURGICAL       CONCEPTS,                                         NO.   2021    CW   1497
L. L. C.


VERSUS


ALPESH      D.    PATEL,       M.   D.                                            FEBRUARY     14,   2022




In   Re:         Aipesh        D.        Patel,   M. D.,     applying       for    supervisory writs,
                  19th        Judicial        District           Court,     Parish      of   East     Baton
                 Rouge,        No.       705, 782.




BEFORE:          McCLENDON,              WELCH,   AND       THERIOT,      JJ.


        WRIT     DENIED.


                                                           PMc
                                                           JEW
                                                        MRT




COURT      OF APPEAL,          FIRST       CIRCUIT




     DEPUTY        C    ERK    OF    COURT
             FOR       THE    COURT